DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menhardt et al. (U.S. Patent Application Publication Number 20200342962, from hereinafter “Menhardt”).
In regards to claims 1 and 11, Menhardt teaches an apparatus and method of operating said apparatus comprising at least one memory (FIGS. 1-2 illustrate directions saved in a computer, computers comprise memory modules) and logic coupled to the at least one memory (see, i.e., paragraph 0038), the logic to generate an analysis method to be performed by an analytical device (paragraph 0026), the analysis method comprising a plurality of method segments comprising at least one performance assessment (paragraphs 0009, 0026, 0029-0030 all teach various performance assessments, i.e., testing times as per 0026) and at least one sample analysis process (paragraph 0026 teaches mass spectrometry) and link the at least one performance assessment with the at least one sample analysis process (FIGS. 1-2 and 4-6 illustrate this graphically).
In regards to claims 2 and 12, Menhardt teaches that the instrument is a mass spectrometer (paragraph 0026, at least).
In regards to claims 3 and 13, Menhardt teaches that the at least one sample analysis process comprises sample injection (this is how mass spectrometers function implicitly).
In regards to claims 4 and 14, Menhardt teaches a system suitability test (see paragraphs 0026-0030, 0034, 0037-0040, 0047-0048 and 0073-0091).
In regards to claims 5 and 15, Menhardt teaches that the analysis method comprises a plurality of paths, the logic to determine one of the plurality of paths for execution by the analytical device based on the results of the at least one performance assessment process (FIGS. 1-2 and 4-6, paragraphs 0026-0030, 0034, 0037-0040, 0047-0048 and 0073-0091).
In regards to claims 6 and 16, Menhardt teaches the logic to cause an exception event responsive to the at least one performance assessment process being outside of a threshold (FIGS. 1-2 and 4-6, paragraphs 0026-0030, 0034, 0037-0040, 0047-0048 and 0073-0091).
In regards to claims 7 and 17, Menhardt teaches that the logic prevents generation or access to data of the at least one sample analysis processes linked to the exception event (FIGS. 1-2 and 4-6, paragraphs 0026-0030, 0034, 0037-0040, 0047-0048 and 0073-0091).
In regards to claims 8 and 18, Menhardt teaches that the logic causes the analytical device to enter a fail state responsive to the exception event being a critical level exception (FIGS. 1-2 and 4-6, paragraphs 0026-0030, 0034, 0037-0040, 0047-0048 and 0073-0091).
In regards to claims 9 and 19, Menhardt teaches that the logic proceeds with the method and prevents generation or access to data of the at least one sample analysis process linked to the exception event responsive to the exception event being a non-critical level exception (FIGS. 1-2 and 4-6, paragraphs 0026-0030, 0034, 0037-0040, 0047-0048 and 0073-0091).
In regards to claims 10 and 20, Menhardt teaches that the logic re-runs the at least one performance assessment process associated with the exception event responsive to the exception event being a non-critical level exception (FIGS. 1-2 and 4-6, paragraphs 0026-0030, 0034, 0037-0040, 0047-0048 and 0073-0091).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881